      Case 2:17-cv-04565-SMB Document 329 Filed 05/03/21 Page 1 of 2




     Daniel J. O’Connor, Jr., Bar No. 010081
 1
     Karen J. Stillwell, Bar No. 022711
 2   Travis B. Hill, Bar No. 021133
     O'CONNOR & DYET, P.C.
 3   7955 South Priest Drive
 4   Tempe, Arizona 85284
     daniel.oconnor@occlaw.com
 5   karen.stillwell@occlaw.com
     travis.hill@occlaw.com
 6
     (602) 241-7000
 7   Attorneys for Phoenix Defendants
 8                      IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10   Mussalina Muhaymin as Personal              Case No.: 17-cv-04565-PHX-SMB
11   Representative of the Estate of
     Muhammad Abdul Muhaymin Jr.,
12                                                     DEFENDANTS’ MOTION TO
                  Plaintiff,                        SEAL NOTICE OF VIOLATIONS
13
                                                   OF ARIZ. R. PROF. COND. E.R. 4.2 &
14         vs.                                      3.6, AND LOCAL RULE OF CIVIL
                                                  PROCEDURE 83.8 AND MOTION FOR
15   City of Phoenix, an Arizona Municipal                    SANCTIONS
16   Corporation; Antonio Tarango; Officer
     Oswald Grenier; Officer Kevin
17   McGowan; Officer Jason Hobe; Officer                      Assigned to the
     Ronaldo Canilao; Officer David Head;                Honorable Susan M. Brnovich
18
     Officer Susan Heimbinger; Officer James
19   Clark; Officer Dennis Lerous; Officer
     Ryan Nielson; Officer Steven Wong; and
20   Doe Supervisors 1-5,
21
                  Defendants.
22
23         Defendants City of Phoenix, Antonio Tarango, Oswald Grenier, Kevin McGowan,
24   Jason Hobel, Ronaldo Canilao, David Head, Susan Heimbigner, James Clark, Dennis
25   Leroux, Ryan Nielsen and Steven Wong (collectively the “Defendants”), respectfully
26   request this Court seal Defendants’ Notice of Violations of Ariz. R. Prof. Cond. E.R. 4.2
      Case 2:17-cv-04565-SMB Document 329 Filed 05/03/21 Page 2 of 2




 1   & 3.6 and Local Rule of Civil Procedure 83.8, and Motion for Sanctions, including the
 2   referenced exhibits. The Notice and exhibits contain documents and information that
 3   contain confidential information and/or have been designated Confidential under this
 4   Court’s Protective Order entered on May 8, 2019 (Dkt. No. 072), and therefore, public
 5   access should not be permitted.
 6          Dated: May 3, 2021.
 7                                                     O’CONNOR & DYET, P.C.

 8
                                                       By: /s/ Karen J. Stillwell
 9                                                        Daniel J. O’Connor, Jr.
10                                                        Karen J. Stillwell
                                                          Travis B. Hill
11                                                        Attorneys for Defendants
12
13                                CERTIFICATE OF SERVICE
            I hereby certify that on May 3, 2021, I electronically filed the foregoing with the
14
     Clerk of the Court for the U.S. District Court, District of Arizona, using the CM/ECF
15
     System.    A Notice of Electronic Filing will be served to the following registered
16
     participants:
17
18    David A. Chami                                Haytham Faraj
      PRICE LAW GROUP, APC                          LAW OFFICES OF HAYTHAM FARAJ
19    8245 N. 85th Way                              1935 W Belmont Ave.
20    Scottsdale, AZ 85258                          Chicago, IL 60657
      Attorney for Plaintiff                        Attorney for Plaintiff
21
      Brian J. Theut
22    THEUT, THEUT & THEUT
23    5150 North 16th Street
      Phoenix, AZ 85016
24    Guardian Ad Litem and Statutory
25    Representative for A. M.

26
     By: /s/ Aly Shomar-Esparza

                                              -2-
